pak

Bud ne ino bo hat ine ne Ind ed ove i b= owe — — imi soon, bmi. peek,
oS “3 se) a es ted Bnd pms = Vo of ~~] fas) Fr & faa be bed >

So 2& SH th Fk & Wl

 

 

Case 4:17-cv-00018-YGR Document 169 Filed 12/11/18 Page 1 of 4

Herman Franck, Esq. (SB #123476)
Elizabeth Betowski, Esq. (SB #245772)
FRANCK & ASSOCIATES

910 Florin Road, Suite 212
Sacramento, CA 95831

! Tel. (916) 447-8400; Fax (916) 447-0720

Janet R. Varnell, (Admitted Pro Hac Vice)
Brian W. Warwick, (Admitted Pro Hac Vice)
David Lietz (Admitted Pro Hac Vice)
VARNELL & WARWICK, P.A.

|P.O. Box 1870

Lady Lake, FL 32158
Tel, (352) 753-8600; Fax (352) 504-3301

Attorneys for Plaintiffs Steve Ferrari, Mike Keynejad et al.

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF CALIFORNIA

STEVE FERRARI, MIKE KEYNEJAD, and
PATRICIA RUBIN, HAROLD FETHE
individually and as a representative of the
Class of Persons similarly Situated;
HOOSHANG JOWZA, CELSO FRAZAO,
RENUKA NARAYAN, GERTRUD
FRANKRONE, ERNEST SALINAS,
KALEKHUSAN SAREEN, HOSSEIN
JALALL RON WOLFE, SOHRAB
RAHIMZADEH, FRED GRANT, ESTER
GRANT, VINCENT LEUNG, KEN WONG,
JESSICA LANGRIDGE, TONY NICOLOSI,
DONALD LYANG, ARTUR SEMICHEV,
JOHN DIAZ; RAY GAPASIN;

Plaintiffs,

Vv.
AUTOBAHN., INC. DBA AUTOBAHN
MOTORS; MERCEDES-BENZ USA, LLC;
SONIC AUTOMOTIVE, INC.

Defendants

 

 

Ferrari vy. Autobahn Motors.
Notice of Jowza Withdrawal of Objections to Settlement

Case No. 17-CV-00018-YGR

NOTICE OF WITHDRAWAL OF
OBJECTIONS AND CONDITIONS TO
SETTLEMENT BY HOOSHANG JOWZA

The Honorable Yvonne Gonzalez Rogers

 
bet

SC 8 ww A wm & nN

be BP beth mek tk hk em ch thf
So —~E G eOeONs  SC  SSE eROeDNS

 

 

Case 4:17-cv-00018-YGR Document 169 Filed 12/11/18 Page 2 of 4

TO ALL PARTIES AND THEIR COUNSEL OF RECORD:

 

TAKE NOTICE of the attached withdrawal of Conditions/objections by Hooshang Jowza.
Respectfully submitted, Date: December 11, 2018
| /s// Herman Franck, Esq.
| Herman Franck, Esq.
Attorney for Plaintiffs

Steve Ferrari et al.

Ferrari v, Autobahn Motors,

Notice of Jowza Withdrawal of Objections to Settlement

 
We GO EN Ot emt

a or
oo “4 A fF B&B | NM we S&S 6 OO ~~ HR th BR }) Noe

 

 

Case 4:17-cv-00018-YGR Document 169 Filed 12/11/18 Page 3 of 4

LIST OF EXBBITS

Exhibit A: Withdrawal of objections and conditions signed by Hooshang Jowza

Ferrari vy, Autobahn Motors,
Notice of Jowza Withdrawal of Objections to Settlement

 
Case 4:17-cv-00018-YGR Document 169 Filed 12/11/18 Page 4 of 4

Hooshang Jowza
1102 Shorelime Drive
San Mateo, CA 94404
December 7, 2018
Re: Ferrari et al. v. Autebahn Motors et al., USDC, NDCA Case No. 17-cv-06018-YGR
Withdrawal of Conditions/Objections to Autobahn Motors/Sonic Automotive Settlement
To the Court:
l have resolved my issues regarding the settlement agreement with Autobahn Motors and Sonic

Automotive, and hereby WITHDRAW my previously-filed statement of objections and
conditions to the settlement agreement.

Regards,

Hooshang Jowza, Jowza,
Plaintiff

(Codab ug € 4 wo heey.

ee
